Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 1 of 6 PageID #: 974




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION




 Intellectual Ventures IILLC,               §
                                            §
         Plaintiff,                         §
                                            §
 v.                                         § Case No. 6:18-CV-00299-JRG
                                            §
 Great West Casualty Company,               §
                                            §
         Defendant.                         §


                                   VERDICT FORM

         In answering the following questions, you are to follow the instructions I have

 given you. Your answers to each question must be unanimous. Some of the


 questions contain legal terms that are defined and explained in detail in the Final

 Jury Instructions. Please refer to the Final Jury Instructions if you are unsure about

 the meaning or usage of any legal term that appears in the questions below.




 As used herein:

      • Intellectual Ventures refers to the Plaintiff Intellectual Ventures II LLC.

      ® Great West refers to Defendant Great West Casualty Company.

      * The 177 patent refers to U.S. Patent No. 7,516,177, being the patent-in-suit.




                                            1
Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 2 of 6 PageID #: 975




    IT IS VERY IMPORANT THAT YOU FOLLOW THE

 INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.




                READ THEM CAREFULLY AND

   ENSURE YOUR VERDICT COMPLIES WITH THEM.




                                     2
Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 3 of 6 PageID #: 976




 QUESTION NO. 1



 Did Intellectual Ventures prove by a preponderance of the evidence that Great West

 has infringed claim 14 of the 177 patent?




 Answer YES or NO”:




                                             3
Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 4 of 6 PageID #: 977




 QUESTION NO. 2



 Did Great West prove by clear and convinci g evidence that claim 14 of the 177

 patent is invalid?




 A swer YES or NO :
Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 5 of 6 PageID #: 978




 ANSWER QUESTION NO. 3 ONLY IF YOU HAVE
 ANSWERED YES TO QUESTION NO. 1 AND IF YOU
 HAVE ANSWERED NO TO QUESTION NO. 2.
 OTHERWISE, DO NOT ANSWER QUESTION NO. 3.



 QUESTION NO. 3



 What sum of money, if any, paid now in cash, do you find by a preponderance of the

 evidence would fairly and reasonably compensate Intellectual Ventures for the

 infringement by Great West of claim 14 of the 177 patent?




 Answer in Dollars and Cents, if any:




 $ \)5oojooo




                                         5
Case 6:18-cv-00299-JRG Document 99 Filed 03/13/19 Page 6 of 6 PageID #: 979




                   FINAL PAGE OF JURY VERDICT FORM

 You have now reached the end of the verdict form and should review it to ensure it

 accurately reflects your unanimous determinations. The jury foreperson should then

 sign and date the verdict form in the spaces below. Once this is done, notify the

 Court Security Officer that you have reached a verdict. The jury foreperson should

 keep the verdict form and bring it when the jury is brought back into the courtroom.


  Signed this __
               \�--- day of March, 2019.




                                         Jury Foreperson




                                          6
